David Newbern, Justice, concurring. I concur wholeheartedly with the majority opinion. I write separately only to point out that we are aware of the indirect implication of our opinion in Sun Gas Liquids Company v. The Helena National Bank, 276 Ark. 173, 633 S.W.2d 38 (1982), to the effect that legislation was not superseded unless listed as deemed superseded in our per curiam order of December 18, 1978. The majority opinion in this case makes it clear that the noted implication of the opinion in Sun Gas Liquids Company v. The Helena National Bank, supra, if intended, was not correct.